MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider.
The BIA’s denial of a motion to reopen or reconsider is reviewed for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). Motions to reconsider shall be filed within 30 days after the BIA decision. See 8 C.F.R. § 1003.2(b)(2). Petitioner’s motion to reconsider was filed on October 13, 2006, over 30 days after entry of the August 15, 2006 final order of removal. Accordingly, the BIA did not abuse its discretion in denying petitioner's motion to reconsider as untimely.
Nor did the BIA abuse its discretion in construing petitioner’s “motion to reopen” as a motion for reconsideration where the motion failed to present new law or facts in support of petitioner’s application for cancellation of removal and instead, argued that the Immigration Judge erred in denying his application. See Mohammed v. Gonzales, 400 F.3d 785, 793 (9th Cir. 2005); 8 C.F.R. § 1003.2(b)(1); 8 C.F.R. § 1003.2(c)(1).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
The motion for stay of voluntary departure, filed after the departure period had *735expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.